COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Bruce Wheatley in his Capacity as              §              No. 08-18-00106-CV
  Executor of the Estate of Judith Wheatley,
                                                 §                 Appeal from the
                       Appellant,
                                                 §               Probate Court No. 1
  v.
                                                 §            of El Paso County, Texas
  Dake Farket ub Gus Capacity as
  Dependent Administrator of the Estate of       §             (TC# 2014-CPR01539)
  Judith T. Wheatley,
                                                 §
                        Appellee.
                                             §
                                           ORDER

       The Court GRANTS the combined Appellee/Cross-Appellant’s third motion for extension

of time within which to file the brief until October 23, 2019. NO FURTHER MOTIONS FOR

EXTENSION OF TIME TO FILE THE COMBINED APPELLEE/CROSS-APPELLANT’S

BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Joseph L. Hood Jr., the Appellee/Cross-Appellant’s

attorney, prepare the brief and forward the same to this Court on or before October 23, 2019.

       IT IS SO ORDERED this 24th day of September, 2019.

                                                     PER CURIAM